OMB APPROVAL OMB Number: 3235-0416 Expires: April 30, 2009 Estimated average burden hours per response136.00 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period November 30, 2007 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-05970 Silver Butte Co., Inc. (Exact name of registrant as specified in its charter) Nevada 82-0263301 (State of other jurisdiction of incorporationor organization) (I.R.S. Employer Identification No.) 520 Cedar Street, Sandpoint, ID 83864 (Address of principal executive offices) (Zip Code) (208) 263-5154 (Issuer's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days. Yes[ X ]No [ ] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act.) Yes[ X ]No [ ]State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: At January 3, 2008, 17,827,079 shares of the Company’s common stock were outstanding. Transitional Small Business Disclosure Format (check one); Yes[ ]No[ X ] SILVER BUTTE CO., INC. TABLE OF CONTENTS PART I. 3 ITEM 1.FINANCIAL INFORMATION 3 Balance Sheets, November 30, 2007 (unaudited) and August 31, 2007 3 Statements of Operations for the three months ended November 30, 2007 and 2006 - unaudited 4 Statements of Cash Flows for the three months ended November 30, 2007 and 2006 –unaudited 5 Notes to Financial Statements - Unaudited 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION, continued: 8 ITEM 3.CONTROLS AND PROCEDURES 8 PART II 8 ITEM 1.LEGAL PROCEEDINGS 8 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 8 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 8 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 8 ITEM 5.OTHER INFORMATION 8 ITEM 6.EXHIBITS 9 2 PART I. ITEM 1. FINANCIAL INFORMATION Silver Butte Co., Inc. Balance Sheets, November 30, 2007 (unaudited) and August 31, 2007 November 30, 2007 (unaudited) August 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 3,758 $ 14,562 Total assets $ 3,758 $ 14,562 LIABILITES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 3,033 $ 3,175 Total current liabilities 3,033 3,175 Stockholders’ equity: Preferred stock, $0.001 par value; 10,000,000 shares authorized, none issued and outstanding Common stock, $0.001 par value; 300,000,000 shares authorized; 17,827,079 and 17,743,746 shares issued and outstanding at November 30, 2007, and August 31, 2007, respectively 17,749 17,744 Additional paid-in capital 915,520 910,525 Accumulated deficit (932,544 ) (916,882 ) Total stockholders’ equity 725 11,387 Total liabilities and stockholders’ equity $ 3,758 $ 14,562 The accompanying notes are an integral part of these financial statements. 3 . Silver Butte Co., Inc. Statements of Operations for the three months ended November 30, 2007 and 2006 - unaudited 2007 2006 Operating expenses: Professional service fees $ 15,028 $ 13,784 Other general and administrative 646 62 Total operating expenses 15,674 13,846 Other income: Interest 12 117 Net loss $ 15,662 $ 13,729 Loss per common share – basic Nil Nil Weighted average common shares outstanding – basic: 17,744,672 17,655,285 : . The accompanying notes are an integral part of these financial statements. 4 Silver Butte Co., Inc. Statements of Cash Flows for the three months ended November 30, 2007 and 2006 - unaudited 2007 2006 Cash flows from operating activities: Net loss $ (15,662 ) $ (13,729 ) Adjustments to reconcile net loss to net cash used in operating activities: Increase in: Accounts payable (142 ) 10,717 Net cash used by operating activities (15,804 ) (3,012 ) Cash flows from financing activities: Proceeds from sale of common stock 5,000 28,000 Net cash provided by financing activities 5,000 28,000 Net increase in cash and cash equivalents (10,804 ) 24,988 Cash, beginning of period 14,562 15,078 Cash, end of period $ 3,758 $ 40,066 The accompanying notes are an integral part of these financial statements. 5 Silver Butte Co., Inc. Notes to Financial Statements - Unaudited 1.Basis of Presentation The financial statements of Silver Butte Co., Inc. (“the Company”) included herein have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Although certain information normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted, the Company believes that the disclosures are adequate to make the information presented not misleading. These financial statements should be read in conjunction with the financial statements and notes thereto for the fiscal year ended August 31, 2007, included in the Company’s Form 10-KSB. The financial statements included herein reflect all normal recurring adjustments that, in the opinion of management, are necessary for a fair presentation.The results for interim periods are not necessarily indicative of trends or of results to be expected for the full year ended August 31, 2007. 2.Description of Business Silver Butte Co., Inc. was incorporated in the state of Nevada on March 4, 2004, and is the successor of Silver Butte Mining Company, which was incorporated in Idaho in 1965. The Company was originally organized to explore, acquire and develop mineral properties and rights. However, the Company’s exploration activities never developed any commercial ore deposits, and the Company decided to abandon, or sell, its mineral properties and rights, and favorably position itself to seek other profitable business opportunities. 3. Description of Property The Company holds the mineral rights to one claim in Bonner County, Idaho. The claim is Cleveland Lode in Section 6, Township 55 North, Range 2 West. 4. Stockholders’ Equity Private Placement In October 2007, the Company offered 700,000 common shares for sale in a private placement, at a price of $0.06 per share, of which, 83,333 shares were sold for total proceeds of $5,000. No warrants were granted in connection with this offering, and proceeds will be used to finance ongoing operations. 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION General This Form 10-QSB contains forward-looking statements. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance and underlying assumptions that are not statements of historical facts. This document and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. The words “believe,” “expect,” “anticipate,” “intends,” “estimates,” “forecast,” “project” and similar expressions identify forward-looking statements. The forward-looking statements in this document are based upon various assumptions, many of which are based on management’s discussion and analysis or plan of operations and elsewhere in this report. Although we believe that these assumptions were reasonable when made, these statements are not guarantees of future performance and are subject to certain risks and uncertainties, some of which are beyond our control, and are difficult to predict. Actual results could differ materially from those expressed in forward-looking statements. Readers are cautioned not to place undue reliance on any forward-looking statements, which reflect management’s view only as of the date of this report. (a) Plan of Operation The Company’s purpose is to seek, investigate and, if such investigation warrants, acquire an interest in business opportunities presented to it by persons or firms who desire to seek the perceived advantages of a publicly registered corporation. The Company will not restrict its search to any specific business, industry, or geographical location and the Company may participate in a business venture of virtually any kind or nature. The Company may seek a business opportunity with entities which have recently commenced operations, or wish to utilize the public marketplace in order to raise additional capital in order to expand into new products or markets, to develop a new product or service, or for other corporate purposes. The Company may acquire assets and establish wholly-owned subsidiaries in various businesses, or acquire existing businesses as subsidiaries. Business opportunities may be available in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. Management of the Company, while not especially experienced in matters relating to the new business of the Company, will rely primarily upon their own efforts to accomplish the business purposes of the Company.It is not anticipated that any outside consultants or advisors, other than the Company's legal counsel, will be utilized by the Company to effectuate its business purposes described herein. During the first quarter ended November 30, 2007, the Company had a private placement offering for the sale of 700,000 shares of the Company’s common stock at a price of $0.06 per share. No warrants were granted in connection with this offering. Through November 30, 2007, 83,333 shares had been sold for total proceeds of $5,000.The Company expects additional proceeds from this offering will be used to finance ongoing operations, which should meet the Company’s cash requirements for the next twelve months. 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION, continued: (c) Off-Balance Sheet Arrangements The Company has no off-balance sheet arrangements of any kind. ITEM 3. CONTROLS AND PROCEDURES An evaluation was performed of the effectiveness of the design and operation of the Registrant's disclosure controls and procedures by the Registrant’s President and the Secretary/Treasurer. Based on that evaluation, they concluded that disclosure controls and procedures were effective as of November 30, 2007, in ensuring that all material information required to be filed in this quarterly report has been made known to them in a timely fashion. There has been no change in our internal control over financial reporting during the three month period ended November 30, 2007, that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II ITEM 1.LEGAL PROCEEDINGS NONE ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS During the quarter ended November 30, 2007, the Company had a private placement offering for the sale of 700,000 shares of the Company’s common stock at a price of $0.06 per share. No warrants were granted in connection with this offering. Through November 30, 2007, 83,333 shares were sold for total proceeds of $5,000.Proceeds from this offering will be used to finance ongoing operations. ITEM 3.DEFAULTS UPON SENIOR SECURITIES NONE ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS NONE ITEM 5.OTHER INFORMATION NONE 8 ITEM 6.EXHIBITS Exhibit 31.1 – Certification required by Rule 13a-14(a) or Rule 15d-14(a).McConnaughey Exhibit 31.2 – Certification required by Rule 13a-14(a) or Rule 15d-14(a), Evans Exhibit 32.1 – Certification required by Rule 13a-14(b) or Rule 15d-14(b) and section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, McConnaughey Exhibit 32.2 – Certification required by Rule 13a-14(b) or Rule 15d-14(b) and section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, Evans. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SILVER BUTTE CO., INC. (Registrant) By: /s/ Terry McConnaughey Terry McConnaughey, President and Director Date:January 14, 2008 Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. By: /s/ Robert J. Evans Robert J. Evans, Secretary/Treasurer and Director Date:January 14, 2008 9
